TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00794-CV


Walter Lee Hall, Jr., Appellant

v.

The Honorable J. David Phillips, in both his Official and Personal Capacities; The
Honorable Rosemary Lehmberg, in her Capacity as District Attorney in and for Travis
County; and The Honorable Greg Hamilton, in his Capacity as Sheriff in and for Travis
Co, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-10-003787, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Walter Lee Hall, Jr. filed a bankruptcy petition in the U.S. Bankruptcy
Court of the Western District of Texas on January 24, 2011.  We abated the appeal on June 1, see
Tex. R. App. P. 8.1, 8.2, 8.3, ordering Hall to inform us within ten calendar days of the resolution
of the bankruptcy proceeding or another event that would allow us to reinstate the appeal, warning
him that his failure to provide such notice would result in the appeal's dismissal for want of
prosecution.  See id. R. 42.3.   On July 15, we were informed by appellees that the bankruptcy had
been dismissed on the bankruptcy trustee's motion and that Hall was barred from filing another
bankruptcy petition for two years.  The bankruptcy court signed the order of dismissal on June 28,
but as of July 19, Hall had not informed this Court of the dismissal.  We dismiss the appeal for want
of prosecution.
					__________________________________________
					David Puryear,  Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Prosecution
Filed:   July 21, 2011